


Exhibit 10.75

 

Executive Park West I

4718 Gettysburg Road

Mechanicsburg, PA 17055

 

First Amendment to Lease Agreement

 

This First Amendment is made as of this 15th day of November, 2016 by and
between Old Gettysburg Associates (“Landlord”), and Select Medical Corporation
(“Tenant”).

 

BACKGROUND:

 

A.            Landlord and Tenant are parties to that certain Office Lease
Agreement dated November 1, 2012 with an effective Commencement date of
January 1, 2013 thereto, pursuant to which Landlord leased to Tenant, and Tenant
leased from Landlord, approximately 30,225 rentable square feet of space
consisting of the entire third floor, and Suites 101, 102, 103, 104, 201, 202,
203, 204 and 402, in the building located at 4718 Gettysburg Road,
Mechanicsburg, Pennsylvania.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Lease.

 

B.            Landlord and Tenant now desire to amend the Lease as hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound hereby, Landlord and Tenant agree as
follows:

 

Effective on December 1, 2016, the following terms contained in the Basic Lease
shall be amended as follows:

 

1.              Landlord and Tenant hereby agree that Tenant shall add to the
Master Lease and occupy an additional 3,839 RSF of space known as Suite 405.

 

--------------------------------------------------------------------------------


 

2.              The first month’s rent for this space will commence as of
December 1, 2016 and will expire on December 31, 2022.

 

3.              The rental rate for Suite 405 shall be the same as the rental
rate for the Master Lease.

 

4.              All of the Lease terms and conditions of the existing Master
Lease shall be applicable to Suite 405.

 

All other terms and conditions contained in the Lease and not amended hereby
remain in full force and effect.

 

Landlord and Tenant have caused this First Amendment to be duly executed.

 

 

Landlord: OLD GETTYSBURG ASSOCIATES

 

 

 

 

 

By:

 /s/ John M. Ortenzio

 

 

John M. Ortenzio, President, Select Capital
Commercial Properties, Inc. as Property
Manager

 

 

 

 

 

Tenant: SELECT MEDICAL CORPORATION

 

 

 

By:

/s/ Michael E. Tarvin

 

Name:

Michael E. Tarvin

 

Title:

Executive Vice President, General Counsel
& Secretary

 

--------------------------------------------------------------------------------
